Danforth, J.
The only question involved in this case is whether an officer’s deed of an equity of redemption, not recorded within three months, is void under R. S., 1857, c. 76, § 33. In Houghton v. Bartholomew, 10 Met. 138, it was held that a similar deed-was good as against a subsequent purchaser with notice. Much: more would it seem to be good against the debtor, who, as the case-finds, had the legal notice of the sale.
The Statute of Massachusetts under which that decision was-made is the same as our own. The opinion in that case is elaborate, meeting every objection raised in the agreement, and is, in our opinion sound. Fxeeptions sustained-
Appleton, C. J.; Cutting, Walton, and Dickerson* JJ.5, concurred.